Citation Nr: 0727636	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-35 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied service connection for hypertension.  The RO issued a 
notice of the decision in February 2003, and the veteran 
timely filed a Notice of Disagreement (NOD) in February 2004.  
The RO provided a Statement of the Case (SOC) in August 2004 
and thereafter, in September 2004, the veteran timely filed a 
substantive appeal.  

The veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the veteran's 
claim for service connection for hypertension.  As the Board 
is remanding the issue for evidentiary development, the RO 
should also take steps to fulfill VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) to notify and 
assist the veteran with respect to his claim.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16  Vet. App. 
183, 187 (2002).  VA is also instructed to provide proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Upon review of the claims folder, there is no indication that 
the veteran has received any VCAA notice pertaining to the 
type of evidence necessary to establish a disability rating 
or an effective date.  VA should inform the veteran that if 
service connection is granted for hypertension, a disability 
rating and an effective date will be assigned.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The veteran asserts that he suffers from hypertension which 
is related to military service.  Service medical records 
contain elevated blood pressure readings but no actual 
diagnosis of hypertension.  Specifically, an October 1984 
internal examination shows a blood pressure reading of 
146/92, and a January 1986 emergency room examination shows a 
blood pressure reading of 158/100.  It should be noted that 
the service medical records do not contain a separation 
examination.  There is medical evidence of a current 
diagnosis of hypertension.  The veteran contends in his Form 
9 that evidence of hypertension in service "is likely in the 
records that were not found for period of service September 
17, 1987 through August 31, 1988."  Furthermore, his 
representative contends that the veteran "had high blood 
pressure when he was stationed at Luke Air Force Base."  The 
veteran's DD 214 indicates that Luke Air Force Base was his 
last duty station.  The service medical records do not 
contain any documents pertaining to medical treatment at Luke 
Air Force Base hospital, and it does not appear that the RO 
attempted to obtain these medical records.  VA's duty to 
assist includes making reasonable efforts to obtain service 
medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).  Consequently, on remand, the RO should attempt 
to obtain the veteran's complete medical records.  If 
additional records are obtained, the veteran should be 
afforded another VA examination so the examiner can offer an 
opinion based on the complete record.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the duties 
to notify and assist provisions in 38 
U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006), to include 
sending an updated VCAA letter that 
includes notification that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded for 
hypertension, and explain how a rating 
and an effective date would be 
determined.


2.  Take the necessary steps to obtain 
any records from September 1987 to August 
1988 for treatment received at Luke Air 
Force Base Hospital, and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.  

3.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the approximate onset date of 
his hypertension.  The claims folder and 
a copy of this remand should be made 
available to the clinician for review.  

Following a review of the relevant 
service and post-service medical records 
in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner should provide an 
opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran's hypertension began 
during service or is causally linked to 
any finding recorded during service, to 
include elevated blood pressure readings.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, re-adjudicate the claim.  
If the benefit on appeal remains denied, 
issue a supplemental statement of the 
case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



